Exhibit 10.3

THIS SECURED CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), NOR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE PLEDGED, SOLD, ASSIGNED OR
TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAW
REQUIREMENTS HAVE BEEN MET OR (II) THE COMPANY RECEIVES AN OPINION OF COUNSEL
REASONABLY ACCEPTABLE TO THE COMPANY THAT EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT AND THE REGISTRATION OR QUALIFICATION
REQUIREMENTS OF APPLICABLE STATE SECURITIES LAWS ARE AVAILABLE.

No. _____

$200,000



COMMERCE PLANET, INC.

FORM OF SECURED CONVERTIBLE PROMISSORY NOTE
DATED: September __, 2008
DUE: March 31, 2009

FOR VALUE RECEIVED, COMMERCE PLANET, INC., a Utah corporation (the “Company”)
with an address at 30 S. La Patera Lane, Goleta, CA 93117, hereby promises to
pay to the order of MORLEX, INC., a Colorado corporation (the “Payee”) or its
registered assigns (together with the Payee, the “Holder”), the sum of Two
Hundred Thousand Dollars ($200,000.00) or such lesser amount as shall then be
outstanding hereunder.  

Effective as at the date of this Note, the Company and its Subsidiaries, Legacy
Media LLC (“Legacy”) and Consumer Loyalty Group LLC (“Consumer”) have entered
into an asset purchase agreement (the “Purchase Agreement”) with the Payee and
its Subsidiary Superfly Advertising, Inc. (“Superfly”).  Unless otherwise
defined in this Note, all capitalized terms used herein shall have the same
meaning as is defined in the Purchase Agreement.

The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder hereof, by the
acceptance of this Note, agrees:

1.        Maturity Date and Payment.

          (a)       The entire outstanding principal amount of this Note shall
be due and payable, together with all interest accrued hereon, on the earliest
to occur of (i) March 31, 2009, (ii) the Closing of the transactions
contemplated by the Purchase Agreement, or (iii) the termination of the Purchase
Agreement by any one or more parties thereto (the “Maturity Date”).  

          (b)       On the Closing Date and simultaneously with the Closing of
the transactions contemplated by the Purchase Agreement, the entire unpaid
principal amount of this Note and all interest accrued hereon shall be forgiven
and deemed part of the cash portion of the Purchase Price, all as contemplated
by Section 3.1(b) of the Purchase Agreement.

--------------------------------------------------------------------------------



2.        Interest.           This Note shall bear interest at the annual rate
of six percent (6%) which shall accrue and be added to the outstanding principal
amount of this Note, and shall be payable on the Maturity Date.  Notwithstanding
the foregoing, if this Note shall not be paid or satisfied in full on the
Maturity Date, this Note shall bear interest, commencing on the Maturity Date,
at the rate of ten percent (10%) per annum until repaid (all such accrued
interest collectively, the “Penalty Interest”) which shall be due and payable as
and when accrued.

3.        Prepayment.  The Company shall not have the right to prepay this Note
in whole or in part prior to the Maturity Date, without the prior written
consent or approval of the Holder.

4.        Events of Default.  If any of the events specified in this Section 3
shall occur (herein individually referred to as an “Event of Default”) and shall
not have been cured within ten Business Days after written notice of such
default has been given by the Holder to the Company, the Holder of the Note may,
so long as such condition exists, declare the entire principal and unpaid
accrued interest hereon immediately due and payable:

                    4.1       Default in the payment of the principal amount of
this Note and all accrued interest when due on the Maturity Date; provided,
however, that the notice and cure period provided in Section 4 above shall not
apply to this Section 4.1; or

                    4.2       (a)       The institution by the Company of
proceedings to be adjudicated as bankrupt or insolvent, or the consent by it to
institution of bankruptcy or insolvency proceedings against it or the filing by
it of a petition or answer or consent seeking reorganization or release under
the federal Bankruptcy Act, or any other applicable federal or state law, or the
consent by it to the filing of any such petition or the appointment of a
receiver, liquidator, assignee, trustee or other similar official of the
Company, as applicable, or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the taking of
corporate action by the Company in furtherance of any such action; and

                              (b)       if, within sixty (60) days after the
commencement of an action against the Company (and service of process in
connection therewith on the Company) seeking any bankruptcy, insolvency,
reorganization, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, such action shall not have been resolved in
favor of the Company, as applicable, or all orders or proceedings thereunder
affecting the operations or the business of the Company, as applicable, stayed,
or if the stay of any such order or proceeding shall thereafter be set aside, or
if, within sixty (60) days after the appointment without the consent or
acquiescence of the Company, as applicable, of any trustee, receiver or
liquidator of the Company, as applicable, or of all or any substantial part of
the properties of the Company, such appointment shall not have been vacated.

                    4.3       Default by the Company, Legacy and/or Consumer in
the observance of or performance of any other term, covenant or agreement
contained herein or any other agreement by and among the Company, Legacy and/or
Consumer on the one hand, and Payee and or Superfly on the other hand,
including, without limitation, the Purchase Agreement, the Unconditional
Guaranty Agreement (as defined in the Purchase Agreement), the Pledge and
Security Agreement (as defined in the Purchase Agreement) and the Voting
Agreement (as defined in the Purchase Agreement); provided, however, that in the
event that the default is a default in payment or reimbursement under any such
agreement, the notice and cure period provided in Section 4 above shall not
apply.

If any Event of Default has occurred and is continuing, the Holder of this Note
may at any time, at its or his option, by notice or notices to the Company,
declare this Note to be immediately due and payable. Upon this Note becoming due
and payable under this Section 4 (a “Default”), such Note will forthwith mature
and the entire unpaid principal amount of such Note, plus all accrued and unpaid
interest thereon shall all be immediately due and payable, in each and every
case without presentment, demand, protest or further notice, all of which are
hereby waived.  If any Default or Event of Default has occurred and is
continuing, the Holder of this Note may proceed to protect and enforce the
rights of such Holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of the rights of the Holder
under this Note, or for an injunction against a violation of any of the terms
hereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

2

--------------------------------------------------------------------------------



5.        Guaranty of Note; Collateral.

        5.1       Payment and performance of this Note by the Company is
unconditional and irrevocably guaranteed by each of Legacy and Consumer pursuant
to the guaranty agreement annexed hereto as Exhibit A and made a part hereof
(the “Guaranty”).

                    5.2       As collateral to secure payment of this Note and
the obligations of Legacy and Consumer under the Guaranty, Legacy and Consumer
shall pledge to the Payee the merchant accounts, including without limitation
the credit card reserve accounts, listed on Schedule 5.2 to the Purchase
Agreement (the “Pledged Accounts”), pursuant to the pledge agreement annexed
hereto as Exhibit B and made a part hereof (the “Pledge Agreement”).

6.        Conversion.

                    6.1       Upon the Maturity Date, if the Company shall not
have paid this Note in full, then and in such event, the Holder of this Note
shall have the right at the Holder’s sole option, to convert all or any portion
of this Note (including accrued interest hereon), into Ten Million (10,000,000)
shares (the “Conversion Shares”) of fully paid and non-assessable common stock,
$0.001 par value per share, of the Company (the “Common Stock”). The number of
Conversion Shares shall be subject to adjustment as provided below.

                    6.2       Upon any such conversion pursuant to this Section
6:

                              (a)       the Company shall issue and deliver to
the Holder stock certificates for the applicable number of Conversion Shares
into which this Note was converted and this Note shall be deemed cancelled to
the extent converted, and (b) if the entire principal amount together with
interest accrued thereon of this Notes shall not have been converted, the Holder
of this Note shall receive from the Company, together with the applicable number
of Conversion Shares, a new Note in the appropriate principal amount or cash as
provided in Section 6.7.

                    6.3       If the Holder elects to convert this Note into
Common Stock, it shall, within ten (10) days prior to or after the Maturity
Date, surrender this Note at the principal office of the Company and shall give
written notice, in the form annexed hereto as Exhibit C and made a part hereof,
by facsimile, certified or registered mail, postage prepaid (or any other
reasonable means of communication), to the Company at its principal corporate
office, of the election to convert the same pursuant to Section 6.1, and shall
state therein the name or names in which the certificate or certificates for
Common Stock are to be issued (the “Conversion Notice”).  The Company shall, as
soon as practicable thereafter (but in no event more than five (5) Business
Days), issue and deliver at such office to the Holder of this Note a certificate
or certificates for the number of Common Stock to which the Holder of this Note
shall be entitled as aforesaid.  Such conversion shall be deemed to have been
made on the date of the Conversion Notice, and the person or persons entitled to
receive the Common Stock issuable upon such conversion shall be treated for all
purposes as the record Holder or Holders of such Common Stock as of such date.

3

--------------------------------------------------------------------------------



                    6.4       [Reserved].

                    6.5       In lieu of delivering physical certificates
representing the Common Stock issuable upon conversion, provided the Company’s
transfer agent is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer program, upon the option and request of the Holder
and its compliance with the provisions contained in this Section 6.5, the
Company shall use its best efforts to cause its transfer agent to electronically
transmit the Common Stock issuable upon conversion to the Holder by crediting
the account of Holder’s Prime Broker with DTC through its Deposit Withdrawal
Agent Commission system.

                    6.6       (a)       The Conversion Shares issuable upon
conversion of the Holder’s Note may not be sold or transferred unless (i) such
shares are sold pursuant to an effective registration statement under the
Securities Act, (ii) the Company or its transfer agent shall have been furnished
with an opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
the shares to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration, (iii) such shares are sold or transferred
pursuant to Rule 144 under the Securities Act (or a successor rule) (“Rule
144”), or (iv) such shares are sold or transferred outside the United States in
accordance with Rule 904 of Regulation S under the Securities Act, or (v) such
shares are transferred to an “affiliate” (as defined in Rule 144) of the Company
who agrees to sell or otherwise transfer the shares only in accordance with this
Section 6.6.  Pursuant to a registration rights agreement to be entered into by
the Company and Payee as soon as practicable following the issuance of the
Conversion Shares, which shall be on terms satisfactory to Payee, the Company
shall, promptly and as soon as practicable after the issuance thereof, register
the Conversion Shares for resale by Payee pursuant to a registration statement
filed by the Company with the Securities and Exchange Commission.  

      (b)       Until such time as the Conversion Shares issuable upon
conversion of the Holder’s Note have been registered under the Securities Act or
otherwise may be sold pursuant to Rule 144 without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
each certificate for Conversion Shares that has not been so included in an
effective registration statement or that has not been sold pursuant to an
effective registration statement or an exemption that permits removal of the
legend, shall bear a legend substantially in the following form, as appropriate:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”).  THE
HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE CORPORATION,
(B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION S UNDER
THE U.S. SECURITIES ACT, (C) WITHIN THE UNITED STATES AFTER REGISTRATION OR IN
ACCORDANCE WITH THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE U.S.
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS, OR (D) WITHIN THE UNITED STATES IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT OR
ANY APPLICABLE STATE SECURITIES LAWS AND THE HOLDER HAS PRIOR TO SUCH SALE
FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE CORPORATION.

4

--------------------------------------------------------------------------------



                    (c)       The legend set forth above shall be removed and
the Company shall issue to the Holder a new certificate therefore free of any
transfer legend if (i) the Company or its transfer agent shall have received an
opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale or transfer
of such Common Stock may be made without registration under the Securities Act
and the shares are so sold or transferred, (ii) such Holder provides the Company
or its transfer agent with reasonable assurances that the Common Stock issuable
upon conversion of the Holder’s Note (to the extent such securities are deemed
to have been acquired on the same date) can be sold pursuant to Rule 144 or
(iii) in the case of the Common Stock issuable upon conversion of the Holder’s
Note, such security is registered for sale by the Holder under an effective
registration statement filed under the Securities Act or otherwise may be sold
pursuant to Rule 144 without any restriction as to the number of securities as
of a particular date that can then be immediately sold.  The Company shall use
its best efforts to cause its counsel to issue a legal opinion to the Company’s
transfer agent promptly after the effective date of any registration statement
under the Securities  Act registering the resale of the Common Stock issuable
upon conversion of the Notes if required by the Company’s transfer agent to
effect the removal of the legend hereunder.  Nothing in the Note shall (x) limit
the Company’s obligations under the Purchase Agreement or (y) affect in any way
the Holder’s obligations to comply with applicable prospectus delivery
requirements upon the resale of the securities referred to herein.

                    6.7       No fractional Common Stock shall be issued upon
conversion of this Note.  In lieu of the Company issuing any fractional shares
to the Holder upon the conversion of this Note, the Company shall pay to the
Holder an amount in cash applicable to such fractional shares.  

          6.8       Conversion Share Adjustments.

                              (a)       Adjustments for Stock Splits and
Subdivisions.  In the event the Company should at any time or from time to time
after the date of issuance hereof fix a record date for the effectuation of a
split or subdivision of the outstanding Common Stock, or entitling the Holder
thereof to receive directly or indirectly, a dividend or distribution of
additional Common Stock or other securities that are convertible into or
exercisable for additional shares of Common Stock (hereinafter referred to as
“Common Stock Equivalents”) without payment of any consideration by such Holder
for the additional shares of Common Stock or the Common Stock Equivalents, then,
as of such record date (or the date of such dividend distribution, split or
subdivision if no record date is fixed), the number of Conversion Shares
issuable upon conversion of this Note shall be increased in proportion to such
increase of the Company’s outstanding shares of Common Stock.

                              (b)       Adjustments for Reverse Stock
Splits.  If the number of Conversion Shares outstanding at any time after the
date hereof is decreased by a reverse stock split or other combination of the
outstanding Common Stock, then, following the record date of such reverse split
or combination, the number of Conversion Shares issuable on conversion of this
Note shall be decreased in proportion to such decrease in the Company’s
outstanding Common Stock as a result thereof.

                    6.9       Notice of Adjustments.  Upon the occurrence of
each adjustment or readjustment of the Conversion Shares as a result of the
events described in Section 6.8, the Company, at its expense, shall promptly
compute such adjustment or readjustment and prepare and furnish to each Holder
of Notes a certificate setting forth such adjustment or readjustment and showing
in detail the facts upon which such adjustment or readjustment is based.  The
Company shall, upon the written request at any time of any Holder of Notes,
furnish to such holder a like certificate setting forth (i) such adjustment or
readjustment, and (ii) the number of Conversion Shares and the amount, if any,
of other securities or property which at the time would be received upon
conversion of such Holder’s Note.

5

--------------------------------------------------------------------------------



       6.10      Reservation of Common Stock Issuable Upon Conversion.  The
Company shall ensure that the Company shall at all times reserve and keep
available out of its authorized but unissued Common Stock solely for the purpose
of effecting the conversion of the Note such number of its shares of Common
Stock as shall from time to time be sufficient to effect the conversion of the
Note; and if at any time the number of authorized but unissued Common Stock
shall not be sufficient to effect the conversion of the entire outstanding
principal amount of this Note, in addition to such other remedies as shall be
available to the Holder of this Note, the Company will use its best efforts to
take such corporate action as may, in the opinion of its counsel, be necessary
to increase the Company’s authorized but unissued Common Stock to such number of
shares as shall be sufficient for such purposes.

          7.        Waiver of Demand, Presentment, Etc.  The Company hereby
waives presentment, notice of dishonor, protest and notice of protest, and any
or all other notices or demands (other than demand for payment) in connection
with this Note.  The liability of the Company hereunder shall be unconditional
and shall not be in any manner affected by any indulgence whatsoever granted or
consented to by the holder hereof, including, but not limited to any extension
of time, renewal, waiver or other modification.  Any failure of the Holder to
exercise any right hereunder shall not be construed as a waiver of the right to
exercise the same or any other right at any time and from time to time
thereafter.  Payee or any Holder may accept late payments, or partial payments,
even though marked “payment in full” or containing words of similar import or
other conditions, without waiving any of its rights.  No amendment, modification
or waiver of any provision of this Note nor consent to any departure by the
Company therefrom shall be effective, irrespective of any course of dealing,
unless the same shall be in writing and signed by Payee, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.  This Note cannot be changed or terminated orally or by
estoppel or waiver or by any alleged oral modification regardless of any claimed
partial performance referable thereto.

         8.        Waiver of Trial by Jury; Set-Off.  In any action, suit or
proceeding in respect of or arising out of this Note, Company waive any rights
it may have to a trial by jury, and the Company also waives (i) the right to
interpose any set-off or counterclaim of any nature or description and (ii) any
objection based on forum non conveniens or venue.  All amounts payable under
this Note shall be paid in full without set-off, deduction or counterclaim.  All
amounts payable under this Note shall be free and clear of and without any
deduction or withholding for or on account of any taxes, levies, duties,
charges, fees, restrictions or conditions of any nature now or hereafter imposed
by any federal, state, country or local government or any political subdivision
or taxing authority thereof or therein.

         9.        Independent Obligations.  The obligations of the Company are
independent of the obligations of any other person or entity.  The Company
expressly waives any right to require Holder to proceed against any other person
or entity, or to proceed against or exhaust any security for the obligations.  A
separate action or actions may be brought and prosecuted against the Company
whether or not any other person or entity shall be joined in any such action or
actions.

         10.       Treatment of Note. To the extent permitted by generally
accepted accounting principles, the Company will treat, account and report the
Note as debt and not equity for accounting purposes and with respect to any
returns filed with federal, state or local tax authorities.

          11.       No Shareholder Rights.  Nothing contained in this Note shall
be construed as conferring upon the Holder or any other person the right to vote
or to consent or to receive notice as a shareholder in respect of any
extraordinary or general meetings of the shareholders of the Company for the
election of directors of the Company or any other matters or any rights
whatsoever as a shareholder of the Company; and no interest shall be payable or
accrued in respect of the Conversion Shares obtainable hereunder until, and only
to the extent that, this Note shall have been converted.  This limitation does
not apply to or in any way restrict a Holder’s rights as a shareholder of the
Company in connection with any Common Stock of the Company otherwise held by the
Holder.

6

--------------------------------------------------------------------------------



          12.       Assignment.  The rights and obligations of the Company and
the Holder of this Note shall be binding upon and benefit the successors,
assigns, heirs, administrators and transferees of the parties.

          13.       Waiver and Amendment.  Any provision of this Note may be
amended, waived or modified upon the written consent of the Company and the
Holder.

          14.       Notices.  Any notice, request or other communication
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given on the date of service if personally served on the party to whom
such notice is to be given, on the date of transmittal of service via telecopy
to the party to whom notice is to be given (with a confirming copy delivered
within 24 hours thereafter), or on the third day after mailing if mailed to the
party to whom notice is to be given, by first class mail, registered or
certified mail, postage prepaid, or via a recognized overnight courier providing
a receipt for delivery and properly addressed at the respective addresses of the
parties as set forth in the Purchase Agreement.  Any party hereto may by notice
so given change its address for future notice hereunder.

          15.       Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, excluding that
body of law relating to conflict of laws.

          16.       Heading; References.  All headings used herein are used for
convenience only and shall not be used to construe or interpret this
Note.  Except where otherwise indicated, all references herein to Sections refer
to Sections hereof.

balance of this page intentionally left blank - signature page follows

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has executed and delivered this Note the date
and year first above written.

 

COMMERCE PLANET, INC.

    By:   Name: Anthony Roth, Title: Chief Executive Officer

8

--------------------------------------------------------------------------------



EXHIBIT C


NOTICE OF CONVERSION

(To Be Signed Only Upon Conversion of Note)

The undersigned, the Holder of the foregoing Note, hereby elects to convert an
aggregate of $____________ principal amount of such Note, together with all
interest accrued thereon through the date of this Notice, into Conversion Shares
of COMMERCE PLANET, INC., or its successor-in-interest.  Upon delivery to the
undersigned of certificates registered in the name of ________________________
and delivered to, _____________, whose address is ______________________ for the
applicable amount of Conversion Shares, the undersigned shall surrender this
Note to COMMERCE PLANET, INC., and (to the extent of a partial conversion),
shall receive from COMMERCE PLANET, INC., or its successor-in-interest a new
Note in principal amount equal to the unconverted principal amount of the
original Note together with the applicable interest accrued thereon.

Dated:                                           

    (Signature must conform in all respects to name of Holder as specified on
the face of the Note)   Print Signature   (Address)  





